Gibson,C. J.
— As Jacob Lamb is still alive, itis unnecessary to determine the quantum of the estate which he took by his father’s will, for, whatever it may be, it is unexpired. If it was divested by any proceeding under an insolvent law, prior to the judgment in 1838, on which the premises were sold to the plaintiff, he had no interest that could be bound by it, except the interest which would result to him by implication of law after payment of the debts. He was discharged as an insolvent debtor by the Common Pleas of Northampton county, in 1821, on assigning his property for the benefit of his creditors; and as *85nothing was done under the assignment for more than twenty years, the presumption is that the debts were paid by him, and that the beneficial ownership of the property had all along remained in him. But there is no'room for such presumption after his discharge by the inferior Court of Common Pleas of New Jersey, in 1837; and if the land in contest passed by his assignment on that occasion, there was no beneficial interest in him, on which the judgment could operate. It is clear that land can pass only by a conveyance, according to the laws of the country where it is situate; and hence a foreign assignment in bankruptcy, not being a voluntary conveyance of it by the bankrupt, will not pass it. But there is no reason why it should not pass by an insolvent’s voluntary deed, without aid from the law of the country where he was discharged, provided the conveyance be executed according to the law of the situs. In Mullikin v. Aughenbaugh, 1 Penna. Rep. 117, it was said that an insolvent debtor’s assignment, on his own petition, is a voluntary conveyance in consideration of his discharge; and it will consequently pass his land here, if it contain apt words, and be executed in all respects according to the law of the state. It is a part of the case, that there was a general assignment in this instance; and as the presumption is, that it was by deed according to the common law, it is decisive of the question. On the facts slated, we must take it, that the legal title to the premises is in the insolvent’s assignees, under the law of New Jersey; and as there is neither proof nor presumption of payment, it appears that there was no beneficial interest in the insolvent debtor which would be bound and sold.
Judgment reversed, and rendered for the defendant below.